
	
		I
		111th CONGRESS
		1st Session
		H. R. 3051
		IN THE HOUSE OF REPRESENTATIVES
		
			June 25, 2009
			Mr. Braley of Iowa
			 (for himself, Mr. Teague,
			 Mr. Schauer,
			 Mr. Peters,
			 Mr. Massa,
			 Mr. Welch, and
			 Ms. Sutton) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To enhance citizen awareness of insurance information and
		  services by establishing that insurance documents issued to the public must be
		  written clearly, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Plain Language in Health Insurance Act
			 of 2009.
		2.PurposeThe purpose of this Act is to improve the
			 effectiveness and accountability of health insurance issuers, health plans, and
			 Federal health care programs by promoting clear communication that the public
			 can understand and use.
		3.DefinitionsIn this Act:
			(1)Covered
			 documentThe term
			 covered document means any publicly distributed document issued
			 by a health insurance issuer, health plan, or Federal health care
			 program.
			(2)Plain
			 languageThe term plain language means language
			 that the intended audience can readily understand and use because that language
			 is clear, concise, well organized, and follows other best practices of plain
			 language writing.
			4.Responsibilities
			 of health insurance issuers, health plans, and federal health care
			 programs
			(a)Requirement To
			 Use Plain Language in New DocumentsNot later than 1 year after
			 the date of enactment of this Act, any health insurance issuer, health plan,
			 and Federal health care program shall use plain language in any covered
			 document of the plan issued or substantially revised.
			(b)Guidance
				(1)In
			 general
					(A)DevelopmentNot
			 later than 6 months after the date of enactment of this Act, the Secretary of
			 Health and Human Services (in this Act referred to as the
			 Secretary) shall develop guidance on implementing the
			 requirements of subsection (a).
					(B)IssuanceThe
			 Secretary shall issue the guidance developed under subparagraph (A) to health
			 insurance issuers, health plans, and Federal health care programs.
					(2)Interim
			 guidanceBefore the issuance of guidance under paragraph (1), any
			 health insurance issuer, health plan, or Federal health care program may follow
			 the—
					(A)guidance of the
			 writing guidelines developed by the Plain Language Action and Information
			 Network; or
					(B)guidance provided by the head of the agency
			 that is consistent with the guidelines referred to under subparagraph
			 (A).
					(c)Enforcement
				(1)Health Insurance
			 Issuers and Health Plans
					(A)Corrective
			 action planIf the Secretary finds that a health insurance issuer
			 or health plan is in violation of subsection (a), the Secretary shall issue an
			 order requiring the issuer or plan to submit a corrective action plan within 90
			 days for review and approval by the Secretary.
					(B)Civil
			 penaltiesAny health insurance issuer or health plan that
			 violates an order under subparagraph (A) or any provision of a corrective
			 action plan approved by the Secretary pursuant to subparagraph (A) shall be
			 liable to the United States for a civil penalty in an amount not to exceed
			 $10,000 for each such violation, and not to exceed $50,000 for all such
			 violations adjudicated in a single proceeding.
					(2)Federal health
			 care programsThe Secretary, in consultation with other
			 appropriate Federal departments and agencies, shall establish mechanisms to
			 ensure that Federal health care programs meet the requirements of subsection
			 (a).
				5.Reports to
			 congress
			(a)Initial
			 ReportNot later than 6 months after the date of enactment of
			 this Act, the Secretary of Health and Human Services shall submit to the
			 Committee on Energy and Commerce of the House of Representatives and the
			 Committee on Health, Education, Labor, and Pensions of the Senate a report that
			 describes how the agency intends to meet the following objectives:
				(1)Communicating the
			 requirements of this Act to health insurance issuers, health plans, and Federal
			 health care programs.
				(2)Training Federal
			 health care program employees to write in plain language.
				(3)Meeting the
			 requirement under section 4(a).
				(4)Ensuring ongoing
			 compliance with the requirements of this Act.
				(5)Enforcing the
			 requirements of this Act pursuant to section 4(c).
				(6)Designating a
			 senior official to be responsible for implementing the requirements of this
			 Act.
				(b)Annual and Other
			 ReportsThe Secretary shall submit reports on compliance with
			 this Act to the Committee on Energy and Commerce of the House of
			 Representatives and the Committee on Health, Education, Labor, and Pensions of
			 the Senate—
				(1)annually for the
			 first 2 years after the date of enactment of this Act; and
				(2)once every 3 years
			 thereafter.
				
